Citation Nr: 0936941	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to 
September July 1952 and from July 1955 to July 1972.  The 
Veteran died in January 2006.  The Appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran died in January 2006.  A copy of the autopsy 
report list gastrointestinal hemorrhage due to esophageal 
varices due to hepatic cirrhosis as contributing to the 
Veteran's death. 

In August 2009, the Appellant testified that the Veteran was 
diagnosed with hepatitis C during service and that after the 
Veteran retired from the service in 1972 he received 
treatment for hepatitis C at an Air Force Base.  The file 
contains no medical records before 1999. 



As the Appellant has identified records pertinent to the 
claim, VA will make as many requests as are necessary to 
obtain relevant records from a Federal department unless the 
records sought do not exist or that further efforts to obtain 
the records  would be futile.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's records from 
the medical facility at the Seymour 
Johnson Air Force Base in North 
Carolina since 1972.  As the medical 
facility, where the Veteran was treated 
has closed, the records may have been 
retired.  In the records are 
unavailable, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).  

2. Ask the Appellant to identify or to 
submit private medical records, 
pertaining to the Veteran's treatment 
of hepatitis C before 1999, or ask her 
to authorize VA to obtain the records 
on her behalf.  Ask the Appellant to 
identify the VA facility where the 
Veteran was treated fro hepatitis C at 
anytime after service. 

3. After the development requested is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
provide the Appellant and her 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



